Citation Nr: 0203429	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  98-08 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability.

(The issue of entitlement to service connection for 
disability manifested by cough, fever, and night sweats will 
be addressed in a later decision).


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active service from July 1988 to August 1992.  
He served in the Southwest Asia theater of operations from 
December 16, 1990, to May 15, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  In May 1999, the case was 
remanded to the RO for additional development.  It was 
returned to the Board in October 2001.

The Board is undertaking additional development on the issue 
of entitlement to service connection for disability 
manifested by cough, fever, and night sweats pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
required development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice, 
reviewing your response to the notice, and undertaking any 
other required action, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained by the RO.

2.  The veteran's gastrointestinal disability, irritable 
bowel syndrome, originated during his active military 
service.


CONCLUSION OF LAW

Irritable bowel syndrome was incurred during active duty.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (recently codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the claim decided 
herein are liberalizing and are therefore applicable to this 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As will be explained below, no additional information or 
evidence is required to substantiate the veteran's claim.  
Therefore, no further development is required to comply with 
the notice or duty to assist provisions of the VCAA and the 
implementing regulations.



II.  Legal Criteria

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military, naval or air service or, if pre-existing 
such service, was aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).




III.  Factual Background

Service medical records, associated with the claims folder at 
the time the veteran filed his claim for service connection 
for gastrointestinal disability, show that he gave a history 
of intestinal problems at his service enlistment examination.  
He reported that he had recently undergone an appendectomy.  
His abdomen and viscera were found to be normal on physical 
examination.  In March 1992, the veteran was seen for 
complaints of diarrhea.  He was diagnosed as having an acute 
viral syndrome.  An undated follow-up report indicates that 
the veteran's diarrhea had been ongoing for the past two 
weeks.  Erythromycin was administered.  On examination for 
service discharge, the veteran's abdomen and viscera were 
found to be normal.

In September 1994, the veteran underwent a Persian Gulf 
Examination.  He reported being hospitalized in 1991 for 
recurring diarrhea.  He said he had been suffering from 
gastrointestinal problems, to include diarrhea, since that 
time.  He described his symptomatology in detail.  The 
examination disclosed that his abdominal wall was slightly 
obese.  No distention was noted.  Tenderness was not present.  
Bowel sounds were slightly hyperactive.  No ventral hernia 
was present.  The anus and sphincter showed good tone.  The 
diagnosis was irritable bowel syndrome with chronic recurring 
diarrhea, rule out parasitic and/or viral etiologies.

A VA general medical examination was conducted in November 
1996.  The veteran said his problem with chronic diarrhea 
started in April 1991 while he was serving in Saudi Arabia.  
He maintained that his gastrointestinal problem grew 
progressively, and that he was eventually hospitalized in 
March 1992 because the diarrhea had caused him to become 
dehydrated.  On physical examination, the veteran's abdomen 
was soft and non-tender.  Liver dullness measured 11 
centimeters along the right midclavicular line.  On deep 
palpation there was some tenderness on both sides.  The 
diagnosis was irritable bowel syndrome dated from the time in 
Persian Gulf.

In statements dated in November 1996 and May 1997, the 
veteran's mother reported that her son had been in excellent 
health prior to his military service.  She remembered the 
veteran being hospitalized for chronic diarrhea while he was 
stationed in Germany.  She said he had been suffering from 
recurrent diarrhea since that time.  She recalled that the 
veteran lived in her home for a three-month period following 
his discharge, and that he would spend hours each day in the 
bathroom because of diarrhea.  She believed that the 
veteran's gastrointestinal problems were the result of him 
coming in contact with some type of parasite during his 
service in Saudi Arabia.

The veteran was afforded another VA general medical 
examination in May 1997.  He complained of irritable bowel 
syndrome, which included alternating diarrhea and 
constipation; sweating at night, but only to the area above 
the shoulders; and occasional flu symptoms, which included 
chills, sore throat, coughing, and congestion.  He stated 
that irritable bowel syndrome had been officially diagnosed 
one year earlier.  He said a colonoscopy was performed.  The 
report of that examination was not on record.  He denied any 
alteration in weight and food intolerance.  Based on the 
veteran's history, the examiner stated it was reasonable to 
conclude that the veteran has irritable bowel syndrome.

Medical records from the Poplar Bluff VA Medical Center dated 
from September 1994 to November 1999 show that the veteran 
was followed for complaints of abdominal pain and diarrhea.  
Significantly, he was examined in September 1994 for a 
history of bad diarrhea and bad pain.  He said he had been 
suffering from bouts of diarrhea since 1991.  In November 
1995, the veteran underwent a flexible sigmoidoscopy with 
biopsy.  The operational findings were normal.  The biopsy 
showed multiple fragments of unremarkable colonic mucosa 
without inflammation or atypia.  The collagen table was not 
widened.  Lamina propria showed minimal non-specific 
infiltrate and edema.

The veteran was afforded a VA gastrointestinal examination in 
May 2000.  He said he had had recurrent problems with 
diarrhea since his service in Saudi Arabia.  The examiner 
noted that the veteran had given a history of intestinal 
problems at his enlistment examination.  He was also observed 
to have undergone an appendectomy shortly before he entered 
service.  He said there was a possibility that the intestinal 
trouble attributed to the appendectomy could have contributed 
to his subsequent intestinal problems.  On physical 
examination, the veteran's abdomen was soft and non tender.  
Bowel sounds were positive.  

The diagnosis was irritable bowel syndrome.  The examiner 
commented that although the veteran was seen in service for a 
viral illness that caused diarrhea, there were no other 
records supporting an in-service diagnosis of irritable bowel 
syndrome.  He further noted that the veteran did not report 
any gastrointestinal problems at his service discharge 
examination.  Based on the available documentation, the 
examiner opined that the veteran's current intestinal 
problems, to include irritable bowel syndrome, did not have 
their onset during his active service.  

In June 2000, the veteran submitted copies of records from 
Landsthul Army Hospital.  These records indicate that the 
veteran was hospitalized in March 1992 for complaints of 
severe diarrhea.  He gave a 10-day history of chronic 
diarrhea.  His symptomatology was discussed in detail.  The 
impression was acute viral syndrome.  He appears to have been 
hospitalized for two days.  

IV.  Analysis

The post-service medical evidence shows that the veteran was 
found to have irritable bowel syndrome in September 1994 and 
that his diarrhea has been consistently attributed to 
irritable bowel syndrome since then.  At the September 1994 
examination, the veteran reported that he had had chronic 
diarrhea since his hospitalization for diarrhea in service.  
The examiner concluded that the veteran's irritable bowel 
syndrome originated during his Persian Gulf service.  The 
Board has found the history reported by the veteran at the 
September 1994 examination to be credible, particularly in 
view of the fact that he did not file a claim for service 
connection for gastrointestinal disability until 
approximately two years later.  The history of a continuity 
of problems with diarrhea following the veteran's discharge 
from service is substantiated by the statements from the 
veteran's mother.  Although the May 2000 examiner disagrees 
with the conclusion that the irritable bowel syndrome 
originated during service, his opinion against the claim 
appears to be based upon the absence of a diagnosis of 
irritable bowel syndrome in service medical records and the 
absence of any pertinent complaint at the time of the 
separation examination.  As discussed above the Board has 
found the history reported by the veteran and substantiated 
by his mother to be credible.  In the Board's opinion the 
evidence supportive of the presence of irritable bowel 
syndrome in service is at least in equipoise with the 
evidence against the claim.  Therefore, the veteran is 
entitled to the benefit of the doubt.  38 U.S.C.A. § 5107(b).  
Although there is some indication in the record that the 
veteran had problems with diarrhea prior to service, the 
presumption of soundness has not been rebutted by clear and 
unmistakable evidence.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304.  Accordingly, service connection is warranted for 
irritable bowel syndrome.  


ORDER

Entitlement to service connection for gastrointestinal 
disability, irritable bowel syndrome, is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

